Case 6:18-cv-06643-FPG-.]WF Document 17 Filed 04/12/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

 

MICHAEL GEIGER
Plaintiff(s),
MEDIA TION
CERTIFICATION
18 - cv - 06643
V.
UNIVERSITY OF ROCHESTER
Defendant(s).
I hereby certify that:
The mediation session scheduled for has been adjourned to

 

 

 

 

 

 

 

 

/

 

 

 

 

 

 

 

 

 

 

 

Case settled prior to the first mediation session.

/ Mediation session was held on 3/10/ 19 .

Case has settled. (Comment if necessary).
Case has settled in part. (Connnent below). Mediation will continue on
Case has settled in part. (Comment below). Mediation is complete.

Case has not setlled. Mediation Will continue on

 

Case has not setlled. Mediation is complete The case will proceed toward trial

pursuant to the Court's scheduling order.

Date: 04/11/2019 Mediator: /S/ Patrick B. Naylon

Additional Comments.°
Case resolved following additional telephonic and electronic communications and negotiati

 

 

Print Clear Form

